Citation Nr: 1744414	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-04 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tongue cancer, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968.  The Veteran died in December 2010 and the appellant is his surviving spouse. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  Jurisdiction of this claim lies with the Regional Office (RO) in Indianapolis, Indiana.

By way of background, the Board notes that the Veteran filed a claim for entitlement to service connection for tongue cancer in November 2010, one month prior to his death.  Thereafter, in February 2011, the appellant submitted VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension & Accrued Benefits by Spouse or Child, which can be accepted as both a claim for accrued benefits and a substitution request.  Accordingly, in a May 2011 letter, the Milwaukee Pension Management Center advised the appellant that her request could be considered as a request for substitution and notified her of her right to waive substitution; but she has not done so.  Therefore, the Board notes that the appellant has been substituted for the Veteran in the appeal seeking service connection for tongue cancer; hence, any additional evidence received after the Veteran's death may be considered.

In August 2015, the appellant testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for tongue cancer, which she claims is due to the Veteran's exposure to herbicides in service.  VA treatment records show that the Veteran had been diagnosed with squamous cell carcinoma of the tongue prior to his death.  A Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing otherwise.  38 C.F.R. § 3.307(a)(6)(iii).  In the instant case, the record reflects that the Veteran served in the Republic of Vietnam from November 1965 to December 1967 and, thus, is presumed to have been exposed to herbicide agents.  

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the listed diseases must have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  Cancer of the tongue is not listed among those diseases entitled to presumptive service connection for herbicide agent exposure.  Nevertheless, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, no medical opinion has been provided.  As the Veteran was presumed to have been exposed to herbicides in service; on remand, a medical opinion should be obtained that addresses whether the Veteran's tongue cancer is directly related to his herbicide exposure in service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Also, with regard to the claim for service connection for the cause of the Veteran's death, November 2010 VA treatment records indicate that the Veteran was receiving care from Premier Hospice.  Records of treatment from this facility have not been associated with the claims file.  Since such records may be pertinent to the appellant's claim, an attempt must be made to obtain them on remand.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary authorization from the appellant, obtain any records from Premier Hospice.

2.  Obtain an opinion from an appropriate clinician regarding the nature and etiology of the Veteran's tongue cancer.  The entire claims file should be made available to the reviewing clinician in conjunction with this request.

Following a review of the claims file, the reviewing clinician must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tongue cancer was related to his service, to include his presumed exposure to herbicides in the Republic of Vietnam. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it. 

The reviewing clinician must specifically address the Veteran's history, to include the appellant's July 2011 statement and August 2015 testimony before a DRO in which she indicated that the Veteran did not smoke tobacco products, did not use alcohol, and worked his entire adult life in an office setting.

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3.  After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the appellant and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




